United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3637
                                 ___________

In re: Popkin & Stern,                 *
                                       *
                Debtor,                *
                                       *
----------------------                 *
                                       *
Robert J. Blackwell, Liquidating       *
Trustee of the Popkin & Stern          * On Appeal from the United
Liquidating Trust,                     * United States Bankruptcy
                                       * Appellate Panel for
                Appellee,              * the Eighth Circuit.
                                       *
        v.                             * [Not To Be Published]
                                       *
Ronald U. Lurie;                       *
                                       *
                Appellant,             *
                                       *
Daniel L. Dierdorf; James W. Hart,     *
                                       *
                Intervenors Below      *
                Appellees.             *
                                  ___________

                         Submitted: October 18, 2000
                             Filed: October 27, 2000
                                 ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________
PER CURIAM.


       Ronald Lurie appeals from a final order of the United States Bankruptcy
Appellate Panel affirming the Bankruptcy Court’s1 grant of permission to the
bankruptcy trustee to sell his judgment interest in certain stock of the debtor to
intervenors Daniel Dierdorf and James Hart. We affirm.

       The Court did not err in approving the transfer in accordance with the
corporations’ shareholder agreements. In particular, we reject the debtor’s argument,
which is at the heart of this appeal, that his personal written notice of intent to transfer
the stock was necessary before the bankruptcy trustee, who had succeeded to the
debtor’s interest in the stock, could sell it to the intervenors. See 11 U.S.C. § 541(a)
(property of bankruptcy estate includes all legal or equitable interests of debtor as of
case commencement); In re Gateway Pac. Corp., 153 F.3d 915, 917 (8th Cir. 1998)
(standard of review); In re Schauer, 835 F.2d 1222, 1225 (8th Cir. 1987) (bankruptcy
estate succeeds to only those rights in property that debtor had as of commencement
of case, and is subject to all pre-existing limitations on those rights); Schwartz v.
Custom Printing Co., 926 S.W.2d 490, 493 (Mo. Ct. App. 1996) (cardinal rule in
contract interpretation is to ascertain and give effect to parties’ intent, which is to be
gathered from contract itself where it is unambiguous).

        Accordingly, we affirm. See 8th Cir. R. 47B. The bankruptcy trustee’s motion
to strike is denied as moot.




       1
       The Honorable Barry S. Schermer, United States Bankruptcy Judge for the
Eastern District of Missouri.
                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-